t c memo united_states tax_court city wide transit inc petitioner v commissioner of internal revenue respondent docket no 406-09l filed date gary d hoppe and herbert c kantor for petitioner marc l caine for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a proposed levy to collect its outstanding employment_tax unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure liabilities for the taxable periods ending date date march june and date and march and date collectively the periods at issue the issue is whether the statute_of_limitations barred the assessments of petitioner’s additional employment_taxes for the periods at issue background the parties submitted this case fully stipulated under rule the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner’s principal_place_of_business was in new york at the time the petition was filed petitioner transports handicapped children throughout new york city on school buses operating under a contract with the new york city office of pupil transportation ray fouche ms fouche is petitioner’s president and sole shareholder ms fouche hired brand’s paycheck inc the payroll company to prepare petitioner’s form sec_941 employer’s quarterly federal tax_return for all relevant periods employers are liable for deducting and withholding from their employees’ salaries or wages the employees’ shares of federal income and federal_insurance_contributions_act fica_taxes sec_3102 sec_3402 sec_3403 the withheld federal income and fica_taxes are reported quarterly on form_941 sec_31_6011_a_-1 sec_31_6011_a_-4 employment_tax regs during the relevant periods employers also reported on form continued in or ms fouche on behalf of petitioner retained manzoor beg mr beg an accountant for the sole purpose of negotiating with respondent a reduction in petitioner’s outstanding employment_tax liabilities for periods unrelated to those at issue as requested by mr beg ms fouche signed a blank power_of_attorney form and gave it to him ms fouche never requested that mr beg prepare any of petitioner’s form sec_941 mr beg’s false quarterly return scheme a form sec_941 for the original covered periods the payroll company prepared petitioner’s returns for the periods ending march june and date and march and date original covered periods and continued advance earned_income_credit eic payments made to employees eligible individuals could elect to receive part of the eic in their regular pay by filing with their employers form_w-5 earned_income_credit advance_payment certificate employers reduced their employment_tax owed by the amount of advance eic payments made to employees see sec_3507 mr beg was not a certified_public_accountant although he told ms fouche that he was in addition to petitioner ms fouche owned a number of other bus companies that had outstanding employment_tax liabilities for periods unrelated to those at issue ms fouche hired mr beg to negotiate with the internal_revenue_service irs a reduction in the unrelated outstanding employment_tax liabilities of all the companies the power_of_attorney form is not part of the record but we assume it was a form_2848 power_of_attorney and declaration of representative delivered them to ms fouche ms fouche signed the returns on petitioner’s behalf the returns the payroll company prepared did not claim advance earned_income_credit eic payments made to employees and the parties agree that the returns prepared by the payroll company and signed by ms fouche were not false or fraudulent as part of mr beg’s scheme he convinced ms fouche that he had reached an agreement with the irs that would allow her to pay off petitioner’s unrelated employment_tax liabilities and as a result he needed to deliver petitioner’s returns as they came due and certified checks made out to the irs to the revenue_officer with whom he was negotiating as requested ms fouche gave mr beg the returns for the original periods that the payroll company had prepared and she had signed as well as certified checks made out to the irs in the amounts of petitioner’s employment_tax liabilities determined by the payroll company so that he could deliver them to the revenue_officer mr beg never gave the revenue_officer the checks ms fouche had made out to the irs or the form sec_941 for the original covered periods that the payroll company had prepared and ms fouche had signed instead mr beg altered the checks ms fouche had made payable to the irs by changing the payee to himalayan hanoi craft the name on a bank account mr beg held at habib american bank himalayan account and cashed or deposited the checks for his own use then to cover up his embezzlement mr beg prepared signed and filed different form sec_941 for the original covered periods on which he falsely claimed that petitioner had made advance eic payments to employees the claimed advance eic payments made to employees reduced petitioner’s employment_tax liability for each period and mr beg paid the irs the reduced amounts using checks from his himalayan account during the ms fouche had no knowledge of mr beg’s himalayan account mr beg claimed false advance eic payments made to employees on petitioner’s form sec_941 for the original covered periods in the following amounts dollar_figure for the period ending date received by the irs on date dollar_figure for the period ending date received on date dollar_figure for the period ending date received on date dollar_figure for the period ending date received on date and dollar_figure for the period ending date received on date for example petitioner’s form_941 for the period ending date as prepared by the payroll company reported that petitioner owed dollar_figure in employment_tax for that quarter petitioner issued the irs a certified check for that amount and gave the form_941 and check to mr beg the return that mr beg prepared and filed for the period ending date reported that petitioner had made advance eic payments of dollar_figure during the quarter and showed a total balance due of dollar_figure ie petitioner’s correct_tax liability of dollar_figure - mr beg’s falsely claimed advance eic payments of dollar_figure mr beg issued a check to the irs for dollar_figure and altered the certified check petitioner had given him by changing the payee from the irs to himalayan hanoi craft the results are similar for the other original covered periods although the account transcripts for those periods do not show that mr beg paid the irs the exact amount of the remaining reduced liability as he did for the period ending date course of his scheme mr beg converted more than dollar_figure of petitioner’s intended payments to the irs into his own funds by altering the checks petitioner had made out to the irs the parties agree that the form sec_941 mr beg prepared for the original covered periods are false or fraudulent_returns within the meaning of sec_6501 respondent does not allege that ms fouche petitioner or the payroll company intended to evade tax or willfully attempted to defeat or evade tax respondent does allege however that mr beg intended to evade tax within the meaning of sec_6501 and or willfully attempted to defeat or evade taxes within the meaning of sec_6501 when he filed fraudulent form sec_941 for the original covered periods petitioner disagrees b mr beg filed amended form sec_941 for the periods ending date and date the payroll company prepared petitioner’s form sec_941 for the periods ending date and date and ms generally the commissioner must assess a tax within years after the return is filed sec_6501 an exception to the general_rule is found in sec_6501 in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_6501 provides in case of a willful attempt in any manner to defeat or evade tax imposed by this title other than tax imposed by subtitle a or b the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time while sec_6501 applies to any_tax imposed under the code sec_6501 applies only to employment_and_excise_taxes fouche filed them without including payments of the balances due on date and date respectivelydollar_figure the returns the payroll company prepared did not claim advance eic payments made to employees and the parties agree that these returns were not false or fraudulent unbeknownst to ms fouche mr beg prepared signed and filed amended form sec_941 for the periods ending date and date on the amended_return for the period ending date mr beg claimed false advance eic payments made to employees of dollar_figure the irs applied a refundable_credit to petitioner’s account in the amount of the false advance eic payments and this reduced its date employment_tax liability to dollar_figure petitioner’s account transcript shows that shortly after mr beg filed the amended_return two payments totaling dollar_figure were made at least one of which the record shows was in the form of a check from mr beg’s himalayan account the irs applied overpayment credits from petitioner’ sec_11 respondent assessed tax of dollar_figure for the period ending date and tax of dollar_figure for the period ending date mr beg filed the amended_return for the period ending date before filing the amended_return for the period ending date periods unrelated to those at issue to cover the remainder of the date period’s balancedollar_figure on the amended_return for the period ending date mr beg claimed false advance eic payments made to employees of dollar_figure the false advance eic payments reduced petitioner’s balance due for the period from dollar_figure to dollar_figure and mr beg paid the reduced balance by check from his himalayan accountdollar_figure it is not clear whether or how mr beg benefited from the filing of the amended returns or whether he filed the amended returns with the intention of covering up the fraudulent_returns that he had previously filed for the periods ending march june and december dollar_figure mr beg’s criminal case on date the united_states filed a complaint against mr beg alleging among other crimes that he knowingly and intentionally made uttered and possessed forged securities of petitioner and the other bus companies in violation the irs later received from petitioner the full amount of its date employment_tax liability the irs later received from petitioner the full amount of its date employment_tax liability mr beg filed the amended_return for the period ending date after he had filed the fraudulent return for the period ending date and he filed the amended_return for the period ending date after he had filed the fraudulent_returns for the periods ending june and date of u s c sec_513 knowingly deposited into his himalayan account approximately dollar_figure derived from the making and possessing of forged securities of petitioner and the other bus companies in violation of u s c sec a and b money laundering signed false tax returns in violation of sec_7206 and prepared and presented false tax returns in violation of sec_7206dollar_figure in the complaint the united_states by sworn statement of a special_agent of respondent’s criminal_investigation_division alleged that mr beg knowingly and willfully prepared and subscribed to false form sec_941 in petitioner’s name fraudulently claimed that petitioner’s employees had received advance eic payments forged checks drawn on petitioner’s account and received from ms fouche checks made payable to the irs which he later altered to appear as if they were made payable to himalayan hanoi craft ms fouche had no knowledge of mr beg’s criminal activity before his arrest on date mr beg pleaded guilty to charges of money laundering knowingly and willfully signing false tax returns and knowingly and willfully preparing and presenting false tax returns in he passed away before being sentenced for his crimes the violation of sec_7206 relates to mr beg’s fraudulent preparation of form sec_1040 u s individual_income_tax_return for taxpayers unrelated to petitioner petitioner’s civil examination on or about date respondent on the basis of the guilty plea entered in mr beg’s criminal trial commenced a civil examination of petitioner’s form sec_941 for the periods at issue the examination concerned the recovery_of petitioner’s employment_taxes that respondent had failed to collect because of mr beg’s filing of the fraudulent form sec_941 on date laurie greenberg ms greenberg a certified_public_accountant representing petitioner during the examination signed form sec_2504 agreement to assessment and collection of additional tax and acceptance of overassessment consenting to the assessment and collection of additional employment_taxes for the periods at issuedollar_figure pursuant to the signed form sec_2504 respondent assessed additional taxes as follows taxable_period ending additional tax_assessment date date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date date date date date date date by date the 3-year period of limitations on assessment and collection under sec_6501 had expired for all periods at issue thus ms greenberg signed the form sec_2504 more than years after the limitations periods under sec_6501 had expired respondent did not determine a fraud_penalty pursuant to sec_6663 against petitioner the parties agree that respondent assessed the additional employment_taxes for the periods at issue more than years after mr beg filed petitioner’s form sec_941 petitioner’s challenge to the timeliness of the assessments on or about date ms greenberg informed respondent that petitioner believed the assessments were made outside the limitations periods in early date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing concerning petitioner’s unpaid additional tax on date respondent received petitioner’s form request for a collection_due_process_hearing cdp request petitioner alleged the following in its cdp request the irs relied on the fraud_penalty to assess the taxes however we eliminated not only the fraud_penalty but all penalties therefore the assessment should not stand initially the irs determined that petitioner was liable for failure to timely file additions to tax under sec_6651 failure to timely pay additions to tax under sec_6651 failure to make deposit of taxes penalties under sec_6656 and civil_fraud penalties under sec_6663 however after investigation the irs concluded that petitioner’s reliance on mr beg to file the form sec_941 and pay the taxes owed constituted reasonable_cause and therefore it was not liable for the additions to tax and failure to deposit penalties the irs also concluded that neither petitioner nor ms fouche had had any role in the claiming of the false advance eics and therefore the civil_fraud penalties should not be determined against petitioner they assessed over years after the return was filed the statute was only for years on date ms greenberg met with gerard ohrtman mr ohrtman a settlement officer with the irs appeals_office appeals to discuss the assessments against petitioner and the issue petitioner raised in the cdp request mr ohrtman explained that in his opinion the assessments were valid on date appeals issued petitioner a notice_of_determination sustaining the proposed levy petitioner then filed a petition with the court discussion i standard of review sec_6330 provides that no levy may be made on any property of a taxpayer unless the secretary has first notified the taxpayer in writing of his right to a hearing if the taxpayer properly requests a hearing under sec_6330 the taxpayer is entitled to a hearing before an impartial officer of appeals cdp hearing sec_6330 at the cdp hearing the taxpayer may challenge the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 a taxpayer’s claim that the commissioner is time barred from collecting its federal tax_liability constitutes a challenge to the underlying tax_liability 117_tc_127 this court has jurisdiction to review appeals’ determination under sec_6330 where the taxpayer’s underlying liability was properly at issue we review appeals’ determination de novo 114_tc_604 because petitioner did not receive a statutory_notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liabilities the underlying tax_liabilities were properly at issue at the cdp hearing accordingly we will review appeals’ determination that the statute_of_limitations remained open de novo ii statute_of_limitations the commissioner generally must assess any_tax imposed by the code within a 3-year period after a taxpayer files his or her return sec_6501 one exception to this general_rule exists however for the filing of a false_or_fraudulent_return with the intent to evade tax sec_6501dollar_figure another exception exists for a willful attempt in any manner to defeat or respondent does not argue and nothing in the record indicates that petitioner had the opportunity to challenge its employment_tax liabilities at any time during respondent’s examination of petitioner’s form sec_941 or before ms greenberg’s signing the form sec_2504 see supra note evade taxdollar_figure sec_6501 in either of those situations the commissioner may assess the tax or commence a proceeding in court for the collection of the tax at any time sec_6501 in 128_tc_37 we held that for purposes of sec_6501 the limitations_period remains open indefinitely regardless of whether it was the taxpayer or the taxpayer’s tax_return_preparer who had the intent to evade tax sec_6501 however was not at issue in allen respondent relying on allen argues that the limitations periods remain open for the original covered periods because petitioner’s returns filed for those periods were false or fraudulent with the intent to evade tax even though it was mr beg not ms fouche petitioner or the payroll company whom respondent argues had the intent to evade tax respondent also argues that the limitations periods remain open for the original covered periods because mr beg willfully attempted to defeat or evade tax in this regard respondent asks us to conclude that sec_6501 extends the limitations_period for a willful_attempt_to_evade_tax in any manner even though it may not be the taxpayer who makes the willful attempt respondent relies exclusively on sec_6501 to keep open the limitations periods for the periods ending date and date see supra note petitioner argues that respondent has not proved by clear_and_convincing evidence that mr beg intended to evade tax or willfully attempted to defeat or evade tax for any of the periods at issuedollar_figure therefore according to petitioner respondent cannot rely on sec_6501 or and respondent is time barred from assessing and collecting the employment_taxes for the periods at issue iii whether respondent proved by clear_and_convincing evidence that mr beg intended to evade tax or willfully attempted to defeat or evade tax for any of the periods at issue to keep open the limitations periods under sec_6501 or respondent must show by clear_and_convincing evidence that mr beg intended to evade tax or willfully attempted to defeat or evade tax respectively when he filed petitioner’s false form sec_941 for the periods at issue sec_7454 sec_6501 and rule b the burden of proving fraud remains on respondent despite the parties’ decision to submit this case fully stipulated under rule see rule b 95_tc_82 affd 943_f2d_22 8th cir petitioner also argues that respondent cannot rely on sec_6501 or to extend the limitations periods because 128_tc_37 is not controlling and neither petitioner nor the payroll company intended to evade tax or willfully attempted to defeat or evade tax thus petitioner argues that the 3-year limitations_period of sec_6501 controls and respondent is time barred from assessing and collecting the employment_taxes for the periods at issue to prove fraudulent intent respondent must show by clear_and_convincing evidence that mr beg had the specific intent to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes allen v commissioner supra 94_tc_654 61_tc_249 affd 519_f2d_1121 5th cir christians v commissioner tcmemo_2003_130 although the court has not expounded on what constitutes a willful attempt to defeat or evade tax under sec_6501 we have said that there is little meaningful distinction between a ‘false or fraudulent return with the intent to evade tax’ and a willful attempt in any manner to defeat or evade tax ’ carl v commissioner tcmemo_1981_ the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir respondent argues that the record clearly and convincingly shows that mr beg intended to evade tax and or willfully attempted to defeat or evade employment_taxes for all of the periods at issue specifically respondent points out that mr beg filed fraudulent form sec_941 and amended form sec_941 pleaded guilty to violating sec_7206 and had the knowledge and experience to know that his actions would result in the evasion of petitioner’s employment taxesdollar_figure petitioner counters that the stipulated facts and incorporated exhibits show that mr beg intended to embezzle from petitioner and that he filed the form sec_941 and amended form sec_941 solely to cover up his embezzlement not to defeat or evade petitioner’s employment_taxes therefore according to petitioner the record does not show by clear_and_convincing evidence that mr beg had the specific intent to evade tax or willfully attempted to defeat or evade tax and respondent has failed to carry his burden_of_proof on the record before us we do not find that respondent has proved by clear_and_convincing evidence that mr beg had the specific intent to evade tax or willfully attempted to defeat or evade tax when he filed false form sec_941 and amended form sec_941 for the periods at issue respondent points to a number of egregiou sec_23 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments dealing in cash engaging in illegal activities and engaging in a pattern of behavior that indicates an intent to mislead vogt v commissioner tcmemo_2007_209 affd 336_fedappx_758 9th cir no single factor is necessarily sufficient to establish fraud however a combination of several of these factors may constitute persuasive evidence of fraud niedringhaus v commissioner supra pincite acts mr beg performed that led to the irs’ failing to collect the full amount of petitioner’s employment_taxes however we cannot say that respondent has proved by clear_and_convincing evidence that mr beg’s filing of the form sec_941 and amended form sec_941 shows conduct intended to defeat or evade petitioner’s taxes and not an incidental consequence or secondary effect of his embezzlement scheme petitioner argues that mr beg intended only to cover up his embezzlement scheme and not defeat or evade petitioner’s taxes respondent cannot point to anything in the record that leads us to believe petitioner’s argument is meritless additionally while respondent argues that mr beg’s conviction under sec_7206 shows that he intended to evade tax we note that a conviction under sec_7206 is a factor to be considered and is not dispositive see 84_tc_636 wickersham v commissioner tcmemo_1999_276 this is because the intent to evade tax is not an element of the crime charged under sec_7206 see wright v commissioner supra pincite accordingly we find that respondent has not proved by clear_and_convincing evidence that mr beg intended to evade tax or willfully attempted to defeat or evade tax for the periods at issue iv conclusion because respondent did not show by clear_and_convincing evidence that mr beg filed fraudulent_returns with the intent to evade tax or willfully attempted to defeat or evade tax the limitations periods for assessment are not extended under either sec_6501 or thus the 3-year limitations_period of sec_6501 controls the timeliness of respondent’s assessments of petitioner’s additional taxes respondent concedes that the assessments of petitioner’s additional taxes occurred more than years after mr beg filed petitioner’s returns accordingly respondent is time barred from assessing the additional tax for all periods at issue and appeals erred as a matter of law in determining that collection activity should proceed to collect petitioner’s additional tax for the periods at issue we have considered all arguments made by the parties and to the extent not discussed above we conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
